—In an action to recover damages for personal injuries, the defendants separately appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), dated May 9, 1997, which denied their respective motions for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly denied the defendants’ respective motions for summary judgment. In opposition thereto, the plaintiff presented competent medical evidence in admissible form that she suffered “a traumatic rupture of the intervertebral discs in the cervical spine” as a result of the underlying accident, that such ruptures cause “symptoms and physical findings of radiculitis in the C-7 distribution”, and that this condition is permanent. This evidence was sufficient to raise a triable issue of fact as to whether the plaintiff suffered a serious injury (see, Puma v Player, 233 AD2d 308; Jackson v United Parcel Serv., 204 AD2d 605).
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.